 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific Intercom Co. and International Brotherhoodof Electrical Workers, Local 11. Case 31-CA-9360March 23, 1981DECISION AND ORDEROn November 13, 1980, Administrative LawJudge Gordon J. Myatt issued the attached Deci-sion in this proceeding. Thereafter, the Respond-ent, Pacific Intercom Co., the Charging Party, In-ternational Brotherhood of Electrical Workers,Local 11 (hereinafter the Union), and the GeneralCounsel filed exceptions and supporting briefs. The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order, as modified below.The General Counsel and the Union have ex-cepted to the Administrative Law Judge's limita-tion of the remedy to the term of the collective-bargaining agreement repudiated by Respondent in1979.2 The Administrative Law Judge ruled that to' The General Counsel has filed a motion to strike Respondent's excep-tions, and brief in support thereof, on the grounds that Respondent's ex-ceptions were not timely filed with the Board in conformity with the re-quirements of Secs. 102.113 and 102.46 of the Board's Rules and Regula-tions, Series 8, as amended. Respondent mistakenly filed its exceptionswith Region 31 of the NLRB and not with the Board in Washington,D.C. The General Counsel's motion is hereby denied since Respondent'sexceptions and brief were accepted by the Associate Executive Secretaryof the Board as misdirected to the Regional Office and, in such circum-stances, they are deemed to be properly filed.a The record shows that, in 1966, Ronald Podogil, the owner and soleproprietor of Respondent, entered into an agreement with the Union enti-tled, "Non-Association Members Signing Union Agreement." Respondentthereby agreed with the Union to be bound by the Intercommunicationand Sound Agreement between the Los Angeles Chapter of the NationalElectrical Contractors Association (NECA) and the Union, until suchtime as written notice of revocation is given by either party not less than90 days prior to the expiration of the Intercommunication and SoundAgreement. Shortly thereafter, Podogil signed a "Letter of Assent"agreement with NECA in which he authorized NECA to act as his col-lective-bargaining representative for all matters contained in the Inter-communication and Sound Agreement. The Letter of Assent provided,inter alia, that the authorization would be effective until terminated bywritten notice as set forth in the Intercommunication and Sound Agree-ment. On June 20, 1972, Respondent entered into another Non-Associ-ation Members Agreement with the Union.The effective dates of the various Intercommunication and SoundAgreements between NECA and the Union were as follows:July 1, 1965, to June 20, 1968July 1, 1968, to June 30, 1971August 22, 1971, to June 1, 1973June 1, 1973, to May 31, 1975June 1, 1975, to May 31, 1977June 1, 1977, to May 31, 1978June 1, 1978, to May 31, 1980At no time following the signing of the Non-Association MembersAgreement in 1972 has Respondent given the Union timely notice of rev-ocation as required by the agreement. Thus, the collective-bargaining re-lationship between Respondent and the Union has been continuously on-going since the signing of the June 1972 Non-Association MembersAgreement.255 NLRB No. 28extend the remedial order beyond the dates of thecollective-bargaining agreement in effect at thetime of Respondent's repudiation would be punitiveand not remedial. The General Counsel and theUnion argue that such a remedial limitation is con-trary to the Board's policy as set forth in Don Bur-gess Construction Corporation d/b/a Burgess Con-struction and Donald Burgess and Verlon Hendrixd/b/a V & B Builders.3We find merit in the excep-tions.In Burgess Construction, the Board held that, as amatter of equity, when a respondent fraudulentlyconceals its unlawful conduct the 10(b) period oflimitations is tolled from the date on which re-spondent's unfair labor practices commenced untilthe union acquires knowledge of the unfair laborpractices.4The 10(b) period is tolled for the pur-poses of filing a charge as well as for purposes offashioning a remedy.The record reveals that, in June 1972, Respond-ent embarked on a long and elaborate journey ofunlawful conduct aimed at deceiving the Unionand depriving its employees of the fruits of theirlabor and the collective-bargaining process. OnJune 23, 1972, Respondent executed a privateagreement with its employee Robert R. Spencerwhich provided, inter alia, for wage payments atless than the contractual wage rate and for a modi-fied fringe benefits plan.5 Furthermore, by issuingfalse pay stubs to its employees, by failing to usethe Union's hiring hall when additional employeeswere needed, and by submitting false reports andpayments based thereon to the various trust funds,Respondent further demonstrated its wide-rangingand continuing contempt for the Union and for thecollective-bargaining process. Respondent's myriadunfair labor practices reflect a calculated and con-certed effort to bypass the terms of the collective-bargaining agreement, and to disregard the man-date of the National Labor Relations Act. Accord-ingly, we find that, in order to effectuate morefully the policies of the Act, we shall order Re-spondent to comply with the terms of the Inter-communication and Sound Agreements retroactive-ly to June 23, 1972, the date of the commencementof the unfair labor practices found herein. This in-cludes making employees whole for the losses theyincurred, and making the Union whole for thelosses it incurred as a result of Respondent's unfairlabor practices.6To rule otherwise would cause227 NLRB 765 (1977), enfd. 596 F.2d 378 (9th Cir 1979).See Pullman Building Company, 251 NLRB 1048 (1980).It is apparent from the record that a similar agreement was reachedbetween Respondent and employee Kenneth C. Green.6 It is noted that each of the Intercommunication and Sound Agree-ments entered into by the Union and NECA between 1971 and 1978 con-Continued PACIFIC INTERCOM CO.185Respondent to be unjustly enriched for successfullyconcealing its fraudulent and deceptive actions, andwould further deprive the Union and the employ-ees of the benefits to which they are entitled underthe terms of the various collective-bargainingagreements.The General Counsel has also excepted to theAdministrative Law Judge's limitation of theremedy to May 31, 1980, the expiration date of therepudiated 1978-80 Intercommunication and SoundAgreement. The General Counsel argues that, sinceRespondent has failed to give the Union properand timely written notice of its intent to terminatethe Non-Association Members Agreement, Re-spondent continues to be bound to agreement andto the successor Intercommunication and SoundAgreement. We agree.The Non-Association Members Agreement,signed by Respondent in June 1972, provides that itshall remain in effect unless notice of revocation isgiven at least 90 days prior to the expiration of theIntercommunication and Sound Agreement. Inorder to have revoked or terminated the agreementvalidly, Respondent was required to provide theUnion notice prior to March 3, 1980. The Adminis-trative Law Judge specifically found that "[a]t notime following the signing of the Non-AssociationMembers Agreement in 1972 has the Respondentgiven the Union notice .. terminating the variousIntercommunication and Sound Agreements...." Accordingly, having failed to provideproper notice Respondent is bound to comply withthe terms of the Non-Association Members Agree-ment and the current Intercommunication andSound Agreement. We, therefore, will expand theremedy, and order Respondent to comply with theNon-Association Members Agreement until suchtime as proper notice of revocation is given pursu-ant to the terms of the agreement.We also find merit in the General Counsel's ex-ception to the Administrative Law Judge's conclu-sion that Respondent's private wage agreementswith its employees constituted a unilateral changein the terms and conditions of the collective-bar-gaining agreement. The Board does not considersuch conduct to be in the nature of a unilateralchange. Rather, the gravity of such conduct is itsbypassing of the Union to deal directly with em-ployees and, for that reason, the conduct is viola-tive of Section 8(a)(5) and (1) of the Act. Accord-ingly, we shall modify the Conclusions of Law, therecommended Order, and the notice.tained union-security, hiring hall, and trust fund contribution provisions.Respondent's unlawful conduct prevented the Union from enforcingthese provisions. Consequently, the Union lost initiation fees and mem-bership dues it would have received but for Respondent's unfair laborpractices.AMENDED CONCLUSIONS OF LAWWe hereby affirm the Administrative LawJudge's Conclusions of Law as modified below:I. Substitute the following for Conclusion ofLaw 2:"2. By bypassing the Union and directly dealingwith employees by entering into a private agree-ment with employees to pay them at a wage scaleless than the contractual wage rate required by thecollective-bargaining agreement with the Union,Respondent has violated Section 8(a)(5) and (1) ofthe Act. Also, by deliberately avoiding the use ofthe Union's hiring hall when hiring new bargainingunit employees, and by submitting false trust fundreports and failing to make the contractually re-quired payments to the union trust funds, Respond-ent has unilaterally altered the terms and conditionsof the collective-bargaining agreement in effect be-tween it and the Union in violation of Section8(a)(5) and (1) of the Act."AMENDED REMEDYHaving found that Respondent has engaged incertain unfair labor practices in violation of Section8(a)(5) and (1) of the Act, we shall order that itcease and desist therefrom and that it take certainaffirmative action to effectuate the policies of theAct.We shall order Respondent to comply with theterms of the Intercommunication and SoundAgreements retroactively to June 23, 1972, the dateit commenced its unfair labor practices; and pro-spectively until such time as Respondent providesproper and timely notice of revocation to theUnion pursuant to the Non-Association MembersAgreement. The Order will provide that Respond-ent shall make employees and the Union whole forthe losses incurred as the result of Respondent's re-fusal to comply with the terms of said agreements.Backpay is to be computed in a manner consistentwith the Board policy as set forth in Ogle ProtectionService, Inc., and James L. Ogle, an Individual, 183NLRB 682 (1970), with interest thereon as set forthin Florida Steel Corporation, 231 NLRB 651(1977).7Additionally, we shall require Respondentto make the appropriate trust funds whole forlosses suffered during the same period as a result ofRespondent's failure to adhere to the Intercommu-nication and Sound Agreements.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-7 Members Jenkins would compute interest in accordance with his par-tial dissent in Olympic Medical Corporation, 250 NLRH 146 (1980).P A C I F I C I N T E R C O M C o ~ ~~ ~ ~~.1 8 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDlations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Pacific Intercom Co., Glendora, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph l(b):"(b) Failing and refusing to abide by the terms ofthe Intercommunication and Sound Agreements be-tween the Los Angeles Chapter of the NationalElectrical Contractors Association and the Interna-tional Brotherhood of Electrical Workers, Local11, effective by the terms of said agreements fromAugust 22, 1971, through May 31, 1980, by directlydealing with employees and by entering into a pri-vate agreement with employees to pay them at awage scale less than the contractual wage rate re-quired by the collective-bargaining agreementswith the Union, by deliberately avoiding the use ofthe Union's hiring hall when hiring new bargainingunit employees, by submitting false trust fund re-ports, and by failing to make the contractually re-quired payments to the union trust funds."2. Substitute the following for paragraph 2(b):"(b) Comply with the terms and conditions ofthe above-described Intercommunication andSound Agreements retroactively to June 23, 1972,and prospectively until such time as proper andtimely notice is given the Union pursuant to theNon-Association Members Signing, Union Agree-ment signed by Respondent in 1972, includingmaking the appropriate trust funds, the employees,and the Union whole in the manner described inour amended remedy."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full hearing at which the parties had an op-portunity to present their evidence, the NationalLabor Relations Board has found that we, PacificIntercom Co., violated the National Labor Rela-tions Act, as amended, and has ordered us to postthis notice and carry out its terms.The Act gives all employees these rights:To act together for collective bargainingor other mutual aid or protectionTo refrain from any all of these things.WE WILL NOT refuse to bargain collectivelywith International Brotherhood of ElectricalWorkers, Local 11, as exclusive bargainingrepresentative of our employees in the follow-ing appropriate unit with regard to rates ofpay, wages, hours, and other terms and condi-tions of employment:All employees performing electrical workfor the Employer excluding all office cleri-cal employees, guards and supervisors as de-fined in the Act, as amended.WE WILL NOT fail and refuse to abide by theterms of the Intercommunication and SoundAgreements between the Los Angeles Chapterof the National Electrical Contractors Associ-ation and the above-named labor organization,effective by the terms of said agreements fromAugust 22, 1971, and thereafter, until properand timely notice of revocation is given theUnion pursuant to the Non-Association Mem-bers Signing Union Agreement, by directlydealing with employees and by entering into aprivate agreement with employees to pay themat a wage scale less than the contractual wagerate required by the collective-bargainingagreements with the Union, by deliberatelyavoiding the use of the Union's hiring hallwhen hiring new bargaining unit employees,and by submitting false trust fund reports andfailing to make contractually required pay-ments to the union trust funds.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL, upon request, bargain collectivelywith the above-named Union as the exclusivebargaining representative of our employees inthe above-described unit with regard to ratesof pay, wages, hours, and other terms and con-ditions of employment.WE WILL comply with the terms and condi-tions of the Intercommunications and SoundAgreements to which we are bound, retroac-tively to June 23, 1972, and until we give theUnion timely notice of revocation, by not di-rectly dealing with employees, by not enteringinto a private agreement with employees topay them at a wage scale less than the con-tractual wage required by the collective-bar-gaining agreement with the Union, by not de-liberately avoiding the use of the Union'sTo engage in self-organizationTo form, join, or help a unionTo bargain collectively throughsentatives of our own choosingrepre- PACIFIC INTERCOM CO.187hiring hall when hiring new bargaining unitemployees, and by not submitting false trustfund reports and failing to make the contrac-tually required payments to the union trustfunds.WE WILL make our employees whole forany losses they may have suffered as a resultof our failure to apply the terms and condi-tions of the Intercommunication and SoundAgreement, including making the necessarypayment to the appropriate fringe benefit trustfunds.WE WILL make the Union whole, with inter-est, for any losses of initiation fees and mem-bership dues it may have suffered as a result ofour failure to apply the terms and conditionsof the Intercommunication and Sound Agree-ments.PACIFIC INTERCOM CO.DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge: Upona charge filed on September 6, 1979, and amended onNovember 19 by International Brotherhood of ElectricalWorkers, Local No. 11, AFL-CIO (hereafter called theUnion), against Pacific Intercom Co. (hereafter called theRespondent), the Regional Director for Region 31 issueda complaint and notice of hearing on November 28.'The complaint alleges that the Respondent and theUnion entered into a collective-bargaining agreement onJune 20, 1972, and have been bound by successive collec-tive-bargaining agreements to the present date. The com-plaint further alleges that on March 6 the Union, as theexclusive representative of the Respondent's employees,requested that the Respondent bargain collectively withit regarding the unit employees and the Respondent re-fused and continues to refuse to do so. Further, thatsince March 6 the Respondent has repudiated the termsand conditions of the collective-bargaining agreement ineffect between it and the Union and continues to do soby: (1) refusing to make contractually required paymentsinto various union trust funds; (2) entering into privateagreements with employees to pay them less than con-tractually required wage rates; and (3) refusing to utilizethe union hiring hall when hiring additional employeesto perform unit work. The complaint alleges that by thisconduct the Respondent has violated Section 8(a)(1) and(5) of the National Labor Relations Act, as amended(hereafter called the Act).The Respondent filed an answer in which it admitscertain allegations of the complaint, denies others, andspecifically denies the commission of any unfair laborpractices. By way of an affirmative defense, the Re-spondent's answer asserts that the agreement between itand the Union was an agreement governed by SectionUnless otherwise indicated, all dates herein refer to the year 1979.8(f) of the Act and since the Union never achieved ma-jority status among the bargaining unit employees, theRespondent was free to terminate the collective-bargain-ing relationship anytime during the term of the agree-ment.2A hearing was held in this matter in Los Angeles,California, on April 17, 1980. All parties were represent-ed and afforded full opportunity to examine and cross-examine witnesses and to present material and relevantevidence on the issues in controversy. Briefs were sub-mitted by the parties and have been duly considered.Upon the entire record in this case, including my ob-servation of the witnesses and their demeanor while testi-fying, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent, Pacific Intercom Co., is, and hasbeen at all times material herein, a California corporationwith its office and principal place of business located inGlendora, California. The Respondent is engaged in thebusiness of installing and servicing intercommunicationsound systems, closed-circuit television systems, and bur-glar and fire alarm systems. In the course and conduct ofits business operations, the Respondent annually pur-chases and receives goods and services valued in excessof $50,000 directly from suppliers located outside theState of California. Based on the above, I find, and thepleadings admit, that the Respondent is, and has been atall times material herein, an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union, International Brotherhood of ElectricalWorkers, Local No. 11, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.I Sec. 8(f) provides:(f) It shall not be an unfair labor practice under subsections (a) and(b) of this section for an employer engaged primarily in the buildingand construction industry to make an agreement covering employeesengaged (or who, upon their employment, will be engaged) in thebuilding and construction industry with a labor organization ofwhich building and construction employees are members (not estab-lished, maintained, or assisted by any action defined in section 8(a) ofthis Act as an unfair labor practice) because (I) the majority status ofsuch labor organization has not been established under the provisionsof section 9 of this Act prior to the making of such an agreement, or(2) such agreements require as a condition of employment, member-ship in such labor organization after the seventh day following thebeginning of such employment or the effective date of the agree-ment, whichever is later, or (3) such agreement requires the employ-er to notify such labor organization of opportunities for employmentwith such employer, or give such labor organization an opportunityto refer qualified applicants for such employment, or (4) such agree-ment specifies minimum training or experience qualifications for em-ployment or provides for priority and opportunities for employmentbased on length of service with such employer, in the industry or inthe particular geographical area: Provided, that nothing in this sub-section shall set aside the final proviso to section 8(aX3) of this Act:Provided furher, that any agreement which would be invalid, but forclause (I) of this subsection, shall not be a bar to a petition filed pur-suant to section 9(c) or 9(e).PACIFIC INTECOM CO. 187 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESA. The History of the Collective-BargainingAgreements Between the Respondent and the UnionPrior to 1968, Ronald Podogil, owner of the Respond-ent, operated as a sole proprietorship engaged in the in-stallation and servicing of communication and sound sys-tems, closed-circuit TV systems, and security systems atnew construction sites as well as in buildings being re-modeled or renovated. Sometime in 1968 Podogil incor-porated under the name of Pacific Intercom Co., and en-gaged in the same type of electronic installation andservicing work. While still a sole proprietor, Podogil ex-ecuted an agreement with the Union on June 13, 1966,entitled, "Non-Association Members Signing UnionAgreement" (hereafter called non-association membersagreement). Under its terms, Podogil agreed to be boundby the contract-and any amendments, modifications, oradditions thereto-between the Los Angeles Chapter ofthe National Electric Contractors Association (NECA)and the Union. (G.C. Exh. 2.) The NECA-Union agree-ment was known as the intercommunication and soundagreement. The non-association members agreementsigned by Podogil provided that it would remain ineffect unless notice of revocation were given by eitherparty not less than 90 days prior to the expiration of theintercommunication and sound agreement. By signing thenon-association members agreement, Podogil also re-voked any prior designation made to any association,corporation, or individual to act as his collective-bargain-ing representative.Within a month or so after signing the non-associationmembers agreement (the record is unclear as to the exactdate), Podogil signed a separate agreement with NECAentitled "Letter of Assent 'A."' (G.C. Exh. 5.) By virtueof this latter agreement, Podogil again agreed to bebound by the intercommunication and sound agreementbetween NECA and the Union. He also authorizedNECA to be his collective-bargaining representative forall matters contained in the intercommunication andsound agreement. The letter of assent further providedthat the authorization remain in effect until terminatedby written notice to NECA and the Union 30 days priorto the notification date provided in the intercommunica-tion and sound agreement.On September 30, 1968, Podogil, on behalf of the Re-spondent, sent letters to NECA and the Union terminat-ing all previous letters of assent as well as its agreementwith the Union (G.C. Exhs. 3 and 4). NECA respondedthrough its labor relations director on October 8, 1968,advising the Respondent that its notice of terminationwas untimely since the current intercommunication andsound agreement was renegotiated with the Union onJuly I of that year. NECA informed the Respondent thatit was bound by the agreement as long as it maintainedits business in Los Angeles County, absent timely noticein accordance with the terms of the agreement. (G.C.Exh. 6.) There is no indication in the record as to wheth-er the Respondent considered itself bound during theterm of the agreement negotiated in 1968.On June 20, 1972, the Respondent executed anothernon-association members agreement with the Union, theterms of which were identical to the provisions con-tained in the previous agreement executed in 1966. (G.C.Exh. 7.)3 After the expiration of the 1973-75 contract,the Union struck the industry. In order to continueworking, the Respondent entered into an "InterimAgreement" with the Union whereby it agreed to contin-ue to be bound by the recently expired contract and anynew agreement negotiated between NECA and theUnion, retroactive to June 1, 1975. (G.C. Exh.9.) At notime following the signing of the non-association mem-bers agreement in 1972 has the Respondent given theUnion notice, pursuant to the terms of that agreement,terminating the various intercommunication and soundagreements which were negotiated with NECA.B. The Respondent's Deliberate Efforts To Avoid theTerms of the Various Agreements With the UnionIt is clear from the evidence and the testimony thatthe Respondent never intended to abide by the terms ofthe intercommunication and sound agreements with theUnion. Podogil testified that, when he signed the non-association members agreement in 1966, he was the onlyemployee as well as the proprietor. In 1972, the Re-spondent had three employees performing the installationand service work at the time Podogil signed the secondnonassociation members agreement.4Podogil stated hesigned the agreement because his work was stopped on aproject where the general contractor had an agreementthat all subcontractors would be signatories to a unioncontract. In order to retain his work and to avoid beingstopped on future jobs where such a requirement existed,Podogil signed the agreement in 1972.The record indicates that the Respondent's workforce-from the time Podogil began to hire employeesuntil the time of the hearing herein-was permanent innature. Employees were not hired for specific projects.The testimony shows that they went from job to job asthe workload dictated. Nor were they paid on a per-jobbasis. Rather, they were on the Respondent's regularpayroll for as long as they were employed. According toPodogil, the supervisors (the installation and the servicemanagers) assigned the work and the locations to theemployees and supervised them at each jobsite.a At the hearing, the parties stipulated that the effective dates of theIntercommunication and Sound Agreements between NECA and theUnion pertinent to this case were as follows:July 1, 1965 to June 20, 1968July 1, 1968 to June 30, 1971August 22, 1971 to June 1, 1973June I, 1973 to May 31, 1975June 1, 1975 to May 31, 1977June 1, 1977 to May 31, 1978June 1, 1978 to May 31, 1980All of the agreements contained union-security clauses, hiring hall pro-visions making the Union the exclusive source of referrals on a nondiscri-minatory basis, and fringe benefit reporting requirements.4 Podogil testified that he had five employees at the time he signed theagreement in 1972. However, the summary of the employee complementover the years submitted by the Respondent (G.C. Exh. 16) discloses thatonly three individuals were employed at the time the 1972 nonassociationmembers agreement was signed. This summary comports with the testi-mony of Green and Spencer who were employees during this period. PACIFIC INTERCOM CO.189Shortly before or shortly after signing the 1972 agree-ment (the record is unclear in this regard), Podogil ap-proached employees Kenneth Green and Robert Spencerand suggested that it would be in the Respondent's andtheir mutual interest for them to join the Union.5It isapparent from the testimony that Podogil convinced thetwo employees that the Respondent would then be ableto work union jobs without fear of being challenged andthe employees would have a greater opportunity for con-tinuous work. Podogil told Green and Spencer that hewould pay their union dues, but he would not pay themthe wage scale required by the collective-bargainingagreement. Both Green and Spencer accepted Podogil'sproposition and executed an agreement with the Re-spondent setting forth their private arrangement." Underthe terms of this arrangement with the employees, theRespondent agreed to pay the union dues and "any addi-tional expenses" [involved with the union membership]until the employees' wages reached 80 percent of thejourneyman rate required by the collective-bargainingagreement. When this event occurred, the employeeswere to assume responsibility for their own union dues.The employees in turn agreed to accept the less thanunion scale for a period of 4 years or "until such time as[the Respondent] felt they had progressed to the top rateof pay." The employees also agreed not to hold the Re-spondent liable for the difference between the wage ratesthey would receive and the wage rates required by thecollective-bargaining agreement. Spencer testified he andGreen were told by Podogil that they would receive anhourly wage increase of 25 cents at 6-month intervalsuntil their wage rates equaled that required by the unioncontract. The private arrangement also provided that anyfringe benefits given to the employees by the Respond-ent, other than benefits required by the collective-bar-gaining agreement, would cease when the wage rate ofthe employees reached the contract rate for journeymen.According to the uncontroverted testimony, afterGreen and Spencer became union members, the Re-spondent concealed the fact that the employees were re-ceiving less than union scale by issuing two separate paystubs to them for each pay period. One pay stub reflect-ed the actual wages paid to the employees and the othershowed that the employees were being paid at the unionscale. Green and Spencer retained the false pay stubs inMonthJan.Feb.5 Arthur Webster, current business representative for the Union. testi-fied that the Union only had two classifications of members; i.e., journey-men and apprentices. Thus, when a new employer signed a contract withthe Union, he was permitted to determine which of his current employ-ees would be placed in the journeyman classification based on their expe-rience and the journeyman requirements established by the collective-bar-gaining agreement. Any employee not so selected had to be terminatedand all additional employees were to be hired through the Union's refer-ral system.their possession so that in the event they were chal-lenged on a particular job, they could establish theywere being paid at the journeyman rate. In addition, theRespondent followed a practice of sending the two unionmembers out on all jobs where it was known that aunion subcontractor was required. The Respondentwould then replace Green or Spencer with employeeswho were not union members when it was determinedthat it was safe to do so without the nonunion employeesbeing challenged at the jobsite.7The evidence establishesthat the Respondent consistently followed these practices(issuing false pay stubs and substituting nonunion mem-bers for Green or Spencer) from the time it executed theagreement with the Union in 1972 until it abrogated thecollective-bargaining agreement with the Union in 1979.Whenever the Respondent acquired jobs in areas out-side the geographical jurisdiction of the Union, it wouldsend either Green or Spencer to these jobsites. They inturn would report to the local having jurisdiction overthe work. Instead of attempting to later substitute non-union employees on these jobs, the Respondent wouldsecure any additional employees it needed through thehiring hall of the area local.8The terms of the Intercommunication and SoundAgreement also required the Respondent to submitmonthly reports and payments to the Union for the Na-tional Electrical Benefit and Industry funds. In addition,the Respondent was required to and did make periodicpayments into the Apprenticeship Training and PayrollGuarantee funds (G.C. Exh. 8). On each monthly report,the Respondent had to designate the number of individ-uals it employed during the reporting period. From thetime the Non-Association Members Agreement wassigned in 1972 until the abrogation of the union contractin 1979, the Respondent filed monthly reports showingthat it only had two people (Green and Spencer) per-forming bargaining unit work. Payments were made intothe various funds based on the purported number ofhours Green and Spencer worked during the reportingperiod.Contrary to the false monthly reports submitted to theUnion, the following tabulation, taken from the summar-ies in evidence, shows that for each month following thesigning of the 1972 agreement, the Respondent had em-ployees performing bargaining unit work in addition toGreen and Spencer:1972 1973 1974 1975 1976 1977 1978 19794 4 4 7 6 5 55 4 4 7 6 5 56 See G C. Exh. 17 for the arrangement with Spencer. It is apparentthat Green signed a similar agreement, but it was not introduced into evi-dence.I The Respondent did this in spite of the fact that when Podogil wroteto the Union in 1972 requesting a nonassociation members agreement, heassured the Union that if additional employees were required on a job, hewould get them through the hiring hall. (G C. Exh. 18.)a Webster testified that under the terms of the collctive-bargainingagreement, when a signatory contractor performed work outside the areaof the Union's geographical jurisdiction, he was permitted to take onlyone employee Any additional employees had to be secured through thehiring hall of the sister localPACIFIC NTERCOM CO. 189 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonthMarchAprilMayJuneJulyAug.Sept.Oct.Nov.Dec.It is undisputed that of the employees performing unitwork, only Green and Spencer were union members. Itis also evident from the testimony that all of the non-union employees were paid at a wage rate lower thanthe rate received by Green and Spencer-who in turnwere receiving less than union scale.Sometime in late 1977, the Respondent promotedSpencer to the position of installation manager.9Al-though Spencer worked with his tools on occasion, hewas primarily responsible for hiring, firing, assigning,and supervising the employees performing the installa-tion work. During the time that Spencer was installationmanager, the Respondent continued to list him on themonthly reports to the Union as one of the two bargain-ing unit employees and made payments to the varioustrust funds based on this purported employee comple-ment. Sometime in March 1979, Spencer ceased to be in-stallation manager and reverted back to bargaining unitstatus. Several weeks later (April 1979), Spencer termi-nated his employment with the Respondent. The recordsshow that the Respondent submitted a combined reportfor the months of April and May 1979 to the Union.(G.C. Exh. 15.) This report indicated that the Respond-ent did not have any employees performing unit workduring those months. The final report submitted for June1979 listed the names of Green and Spencer, but indicat-ed that Spencer was no longer employed by the Re-spondent and Green "was not working under this appli-cation." (G.C. Exh. 14.)C. The Abrogation of the Collective-BargainingAgreement by the RespondentIn April 1979, Spencer telephoned Webster, the busi-ness representative of the Union, and informed him thatthe Respondent was not paying contract wage rates orfringe benefits and was employing nonunion members onunion jobs. Webster asked him to put the information ina letter and, when it was received, proceeded to conductan investigation of the Respondent's operation. Based onhis findings, Webster instituted a grievance proceedingwith the joint conference committee against the Re-g Spencer first testified that he became installation manager in 1979. Helater recalled that he was promoted to this position during the latter partof 1978. David Gellatly, who became the service manager at the sametime that Spencer was promoted to installation manager, testified that thepromotions occurred in late 1977. Because of Spencer's apparent confu-sion over the year in which the promotions occurred, I rely on Gellatly'stestimony and find that they became supervisors sometime in 1977.1972 1973 1974 197S 1976 1977 1978 197933333344 4 4 6 6 5 54 4 4 6 6 7 64 4 4 6 6 7 44 4 4 6 6 7 54 4 5 6 5 7 64 4 5 6 3 5 64 4 5 6 3 5 64 4 5 6 3 5 64 54 4666 4 5 66 4 5 6spondent for breach of contract.IO On May 1, Respond-ent, through its consultant, advised the Union that it wasterminating the contract since it was an 8(f) agreementand the Union was not certified as the bargaining repre-sentative of a majority of the Respondent's employees.(G.C. Exh. 24.) A hearing was held before the joint con-ference committee on May 22, but the Respondent didnot appear. The committee issued an arbitration awardon July 24 ordering the Respondent to: (1) make pay-ments into various trust funds; (2) make payments ofwages to certain union members who would have beenreferred to the Respondent over the years through thehiring hall but for the deception practiced by the Re-spondent; and (3) submit its records for an audit by thetrustees of the various funds. (G.C. Exh. 22). The Re-spondent replied to the arbitration award on August 7,repudiating the findings of the Committee and refusingto comply with the award.Concluding FindingsThe Respondent defends this case on numerousgrounds. First, it argues that a finding that its conduct isunlawful is time-barred since the contract with the Unionwas repudiated and the unilateral changes in the termsand conditions of employment were made well outside ofthe 6-month limitation period imposed by Section 10(b)of the statute." Next, the Respondent contends that the1972 nonassociation members agreement binding it to theintercommunication and sound agreement was a prehirecontract under Section 8(f) and, as such, never maturedinto a full bargaining relationship since the Union neverachieved majority status among the employees. Althoughthe Respondent seems to concede that when the 1972agreement was executed, two of the three employees inthe then work force became union members, it assertsthat their memberships were coerced by Podogil andtherefore tainted and not reflective of the free choice ofthe employees. The Respondent further contends that'° The Joint Conference Committee is composed of local labor andmanagement representatives in the industry." Sec. 10(b) provides in part:(b) Whenever it is charged that any person has engaged in or isengaging in any such unfair labor practice, the Board ...shall havethe power to issue and cause to be served upon such person a com-plaint stating the charges in that respect ...Provided. That no com-plaint shall issue based on any unfair labor practice occurring morethan six months prior to the filing of the charge with the Board andthe service of a copy thereof upon a person against whom suchcharge is made .... PACIFIC INTERCOM CO.191under the Supreme Court's decision in Higdon Contract-ing Co.,'2and the Board's decisions in R. J. Smith Con-struction Co. Inc.,'3and Ruttman Construction Compa-ny,'4the Union never became the majority representa-tive at any of the jobsites or projects where unit workwas performed. Therefore, according to the Respondent,it was free to repudiate the collective-bargaining agree-ment and withdraw recognition of the Union at any timewithout violating Section 8(a)(5) of the Act. In addition,the Respondent argues that the Union did not represent amajority of the unit employees at the time of the repudi-ation of the agreement in 1979, and under the Board'sdecision in Haberman Construction Company, 236 NLRB79 (1978), an 8(a)(5) violation cannot be sustained. Final-ly, the Respondent contends that it did not voluntarilyenter into the 1972 agreement with the Union, but wascoerced into doing so in order to retain the work beingperformed at that time. Presumably this compelled theRespondent to engage in what it characterizes as 8(a)(2)conduct by placing two employees in the Union andpaying their union dues until the agreement was abrogat-ed within the 10(b) period.The General Counsel, on the other hand, argues thatwhile the 1972 agreement was an 8(f) agreement, it ma-tured into a full bargaining relationship when two of theRespondent's three employees became union membersshortly thereafter. Since the Respondent never gave atimely notice of termination during the successive collec-tive-bargaining agreements, there was an irrebuttablepresumption that the Union was the majority representa-tive of the employees during the life of the agreements,and any mid-term repudiation of the contract was unlaw-ful. Furthermore, the General Counsel contends the Re-spondent is estopped from asserting that the Union's ma-jority status was coerced after the signing of the 1972agreement since the coercion, if any, was the product ofthe Respondent's own unlawful conduct. The GeneralCounsel further argues that the Respondent is likewiseestopped from questioning the Union's majority statusduring the term of the 1978-80 agreement because its de-ceitful and fraudulent conduct, following the signing ofthe 1972 agreement, prevented the Union from assertingand enforcing the union security and hiring hall provi-sions in the successive agreements until the violationswere discovered in April 1979.In analyzing the numerous and converse arguments, Iam of the opinion that the record here fully supports thefinding of a violation of the Act. Perhaps the best start-ing point is to dispose of those areas where the partiesare in agreement. The parties concur through the plead-ings that all of the Respondent's employees performingelectrical work constitute an appropriate unit for pur-poses of collective bargaining. It is also conceded in thebriefs that by signing the 1972 nonassociation membersagreement, the Respondent and the Union entered into a12 N. L R.B. v. Local Union No. 103 International Association of Bridge.Structural Ornamental Ironworkers. AFL-CIO [Higdon Contracting Co.].434 U.S. 335 (1978).13 R. J. Smith Construction Co.. Inc., 191 NLRB 693 (1971), enforce-ment denied sub nom. Local 150i International Union of Operating Engi-neers, AFL-CIO v. N.LR.B., 480 F.2d 1186 (D.C Cir. 1973).14 Ruttrmann Construction Company 191 NLRB 701 (1971).so-called 8(f) prehire agreement covering these unit em-ployees. That the 1972 agreement was lawful under thestatute is without question, since Section 8(f) permits pre-hire agreements to be "entered into when an employerhas already hired employees who will be covered undersuch a contract." See D'Angelo & Kahn, Inc., 248 NLRB396, fn. 4 (1980), and the cases cited therein.The Respondent's claim that it was coerced into ex-ecuting the 1972 agreement cannot be entertained at thisjuncture since the alleged coercion, if indeed it ever ex-isted, took place well beyond the 6-month period of limi-tation set forth in Section 10(b). Local Lodge No. 1424,International Association of Machinists, AFL-CIO [BryanManufacturing Co.] v. N.LR.B., 362 U.S. 411 (1960).Therefore, while inquiry into the validity of the 1972agreement is now foreclosed, it is permissible to examinethe nature of the contract involved in order to determinewhat type of bargaining relationship resulted from theexecution of that agreement. R. J Smith ConstructionCo., supra at 695.The uncontroverted evidence discloses that severaldays after the execution of the 1972 prehire agreement,two-thirds of the Respondent's complement of unit em-ployees became members of the Union. The contentionthat the achievement of this majority status was taintedand therefore invalid, because the Respondent coercedthe employees into joining the Union and paid theirunion dues, must be rejected. As this conduct wouldhave violated Section 8(a)(2) of the Act, the Respondentis attempting here to raise its own unlawful actions as adefense to this majority claim. This it cannot be permit-ted to do. Thus, the Respondent is estopped from nowasserting its own unlawful conduct in an effort to defeatthe Union's majority status among the unit employeesafter the signing of the agreement in 1972. Barwise SheetMetal Co., Inc., a Division of Airtran Inc., et al., 199NLRB 372, 379 (1972).Accordingly, I find that within a matter of days thebargaining relationship between the Respondent and theUnion progressed from one under Section 8(f) to a fullbargaining relationship under Section 9(a) of the Act.Ellis Tacke, d/bla Ellis Tacke Company, 229 NLRB1296, 1303 (1978); Amado Electric, Inc., 238 NLRB 37(1978). As such, the Respondent was not privileged tounilaterally alter or change the terms and conditions ofemployment set forth in the collective-bargaining agree-ment, and the majority status of the Union was irrebutta-bly presumed during the term of the agreement. Sincethe Respondent thereafter became party to successivecollective-bargaining agreements through the executionof the nonassociation members agreement in 1973, the in-terim agreement in 1975, and successive nonassociationmembers agreements in 1977 and 1978, this full bargain-ing relationship continued unbroken through the currentcontract term. Consequently, each successive agreementlikewise carried with it an irrebuttable presumption thatthe Union was the majority representative of the unitemployees. Therefore, the Respondent could not unilat-erally alter the terms of these agreements nor could itlawfully abrogate the agreements in mid-term. EllisTacke Company, supra.PACIFIC INTERCOM Co. 191 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent cannot now be heard to say that theUnion did not represent a majority of the unit employeesafter December 1972 or that it did not represent a major-ity at the time the contract was repudiated in 1979. It isclear on this record that the fraudulent and deceptivepractices engaged in by the Respondent prevented theUnion from enforcing the union security, hiring hall, andtrust fund contribution provisions in the collective-bar-gaining agreements over the years. By issuing false paystubs to Green and Spencer, by making use of hiringhalls of sister locals when working outside the Union'sgeographical jurisdiction, by avoiding the use of theUnion's hiring hall when additional unit employees werehired, by submitting false reports and payments basedthereon to the various trust funds, and by continuing toexecute successive agreements with the Union, the Re-spondent fraudulently and deceitfully prevented theUnion from attempting to enforce the very provisions ofthe collective-bargaining agreement which would haveallowed it to maintain the majority status achieved in1972. I find, therefore, that the Respondent is estoppedon equitable principles from now asserting that theUnion was not the majority representative at the timethe collective-bargaining agreement was repudiated in1979.15In light of the above, I find that the Respondent hasviolated Section 8(a)(1) and (5) of the Act by (a) unilat-erally changing the terms and conditions of the collec-tive-bargaining agreement governing its relationship withthe Union and the unit employees, and (b) abrogating thecollective-bargaining agreement in effect between it andthe Union when it was not privileged to do so. AmadoElectric, Inc., supra; Davis Industries, Inc., 232 NLRB 946(1977); Ellis Tacke Company, supra.CONCLUSIONS OF LAW1. Respondent Pacific Intercom Co. is an employerwithin the meaning of Section 2(2) of the Act engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. By entering into a private agreement with employ-ees to pay them at a wage scale less than the contractualwage rate required by the collective-bargaining agree-ment with the Union, by deliberately avoiding the use ofthe Union's hiring hall when hiring new bargaining unitemployees, and by submitting false trust fund reports,and failing to make the contractually required paymentsto the union trust funds, the Respondent has unilaterallyaltered the terms and conditions of the collective-bar-lS Having so concluded, I do not deem it necessary to address the Re-spondent's claim that each successive agreement was an 8(f) contract andthat the Union's majority status had to be established for each jobsite orproject. Since I have found that the Respondent is foreclosed from ques-tioning the Union's majority representation in the bargaining unit andthat the bargaining relationship under the 1972 and the successive agree-ments had become a 9(a) relationship, this argument cannot be enter-tained. But even if I were to find that the contractual relationship wasgoverned by 8(f), the Respondent would nevertheless be estopped fromquestioning the Union's majority at the time it repudiated the contract in1979 because of the fraudulent concealment of its conduct. Therefore, aviolation of Sec. 8(a)(5) would be found in any event. Cf. M. Construc-tion Co.. Inc., 241 NLRB 584. fn. 1 (1979); Haberman Construction Com-pany. supra at fn. 1.gaining agreement in effect between it and the Union inviolation of Section 8(a)(1) and (5) of the Act.3. By refusing to recognize or bargain with the Unionas the exclusive collective-bargaining representative of itsemployees and by repudiating in May 1979 the collec-tive-bargaining agreement in effect between it and theUnion, the Respondent has violated Section 8(a)(5) and(I) of the Act.4. The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has committedunfair labor practices within the meaning of Section8(a)(l) and (5) of the Act, it shall be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. The Gen-eral Counsel contends that since the Union, through nofault of its own, did not discover the violations untilApril 1979, due to the Respondent's fraudulent conceal-ment of its actions, the proper remedial order should beretroactive to the date Respondent embarked upon thisunlawful conduct when it signed the agreement on June23, 1972. In this regard, the General Counsel cites theBoard's decision in Don Burgess Construction Corporationd/b/a Burgess Construction and Don Burgess and VerlonHendrix d/b/a V & B Builders, 227 NLRB 765, 766(1977), enfd. 596 F.2d 378 (9th Cir. 1979). There theBoard held the fraudulent concealment by the respond-ent of its unfair labor practices tolled the 10(b) periodwith respect to the filing of the charge, and "thereforethat the limitation period was tolled in regard to theremedy as well." Pullman Building Company, 251 NLRB1048 (1980).As appealing as this argument may be in the circum-stances of this case, I am of the view that while thefraudulent concealment tolls the limitation period as tothe contract which was repudiated in 1979 it does notextend to all of the prior contracts between the Respond-ent and the Union, even though the line of successionfrom 1972 to date was unbroken and the unlawful con-duct was the same. In my judgment, to go beyond thedate of the agreement in effect at the time of the repudi-ation would cause the corrective action to become puni-tive rather than remedial. Accordingly, I find the propermake-whole remedy should be retroactive to the date theunfair labor practices commenced under the repudiatedagreement, which is June 1, 1978.Therefore, the Respondent shall be ordered to complywith the terms of the intercommunication and soundagreement effective from June 1, 1978, for the balance ofits term. This shall include making employees whole forthe losses they incurred as a result of the Respondent'srefusal to abide by the terms of the agreement. Backpayis to be computed in a manner consistent with Boardpolicy as set forth in Ogle Protection Service, Inc., andJames L. Ogle, an Individual, 183 NLRB 682 (1970), withinterest thereon as set forth in Florida Steel Corporation, PACIFIC INTERCOM CO.193231 NLRB 651 (1977).16 In addition, the Respondentshall be required to make the appropriate trust fundswhole for losses suffered during the same period as aresult of its failure to abide by the terms of the Intercom-munication and Sound Agreement. 7Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER ' The Respondent, Pacific Intercom Co., Glendora,California, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with International Brotherhood of ElectricalWorkers, Local No. 11, AFL-CIO, as the exclusive bar-gaining representative of its employees in the followingappropriate unit:All employees performing electrical work excludingall office clerical employees, guards, and supervisorsas defined in the Act, as amended.(b) Failing and refusing to abide by the terms of theintercommunication and sound agreement between theLos Angeles Chapter of the National Electrical Contrac-tors Association and International Brotherhood of Elec-is See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).17 No provision is made for the addition of interest at a fixed rate onunlawfully withheld trust fund payments. This is left to the compliancestage to determine whether any additional amounts must be paid into thetrust funds in order to satisfy the "make-whole" remedy for the reasonsstated by the Board in Pullman Building Company, supra at fn. 3.Is In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposestrical Workers, Local No. II, AFL-CIO, effective by itsterms from June 1, 1978, through May 31, 1980.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, bargain with the above-named labororganization as the exclusive representative of all em-ployees in the aforesaid appropriate unit with respect torates of pay, wages, hours, and other terms and condi-tions of employment.(b) Comply with the terms and conditions of theabove-described intercommunication and sound agree-ment retroactively, including making the appropriatetrust funds and employees whole in the manner describedin the section of this Decision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary and relevant to a determination of themoneys due under the terms of this Order.(d) Post at its Glendora, California, facility copies ofthe attached notice marked "Appendix."'9Copies of saidnotice, on forms provided by the Regional Director forRegion 31, after being duly signed by the Respondent'sauthorized representative, shall be conspicuously postedimmediately upon receipt thereof for 60 days thereafterin places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 31, inwriting, within 20 days of the date of this Order, whatsteps the Respondent has taken to comply herewith.'I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."PACIFIC INTERCOM CO. 193